Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

Response to Amendment and Arguments
Claims 1-20 are pending and are being examined in this application.
It is noted that Applicant did not address the statement regarding 112, 6th paragraph.  As such, the claim limitations noted in the statement will continue to be construed to cover the corresponding structure disclosed in the specification and equivalents thereof.
Applicant’s arguments with respect to 103 rejections have been considered, but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a validation layer...a composite query generator component (CQG) of the validation layer for receiving...” and “a validation rules validator (VRV) for validating...” as recited in claim 8; “a data model for storing...” as recited in claim 9; and “a machine learning processor device to provide...” as recited in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aswathanarayana et al. (US 2017/0041189, hereafter “Aswath”) in view of Marlatt et al. (US Pat. 7,146,422) and further in view of Subhedar et al. (US Pub. 20200012553).
Referring to claim 1, Aswath discloses a computer implemented method for validating data in a hybrid cloud model [figs. 1 and 2; pars. 17 and 29; system 100 implements a dynamic provisioning and deployment (DPDS) engine 200 that validates data across multiple cloud platforms 109], the computer implemented method employing a processor to cause the processor to execute the method [fig. 1, processor 101] comprising: 
providing a cloud validation layer of a hybrid architecture using the processor, the cloud validation layer being separate from a cloud applications layer and is separate from an infrastructure layer [figs. 1 and 2; pars. 17 and 29; DPDS engine 200 comprises a validation module 206, the validation 
Aswath does not appear to explicitly disclose sending target object values to a composite query generator (CQG) component of the cloud validation layer from an application needing validation of a target data item, wherein the cloud validation layer employs a validation rule dictionary produced from machine learning of prior validation steps to append validator steps to the target object values; generating a composite validation rule set with the composite query generator (CQG) component based on the parameters of the target object values from the application needing validation of data; validating the target data item of the target object values with the composite validation rule in a validation rules validator (VRV) component; and sending the target data item that has been validated to the application.
However, Marlatt discloses sending target object values to a composite query generator (CQG) component of the cloud validation layer from an application needing validation of a target data item... [col. 2, line 62 – col. 3, line 17; col. 5, lines 61-65; a validation template (i.e., schema) for a document is sent from an application to the validation accelerator]; ...validating the target data item of the target object values...in a validation rules validator (VRV) component [col. 2, line 62 – col. 3, line 17; the document is validated by the validation accelerator]; and sending the target data item that has been validated to the application [col. 2, line 62 – col. 3, line 17; the validated document is sent back to the application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation module taught by Aswath so that the validation module incorporates the validation accelerator of Marlatt. The motivation for doing so would have been to allow the computationally expensive task of document validation to be off-loaded from application servers [Marlatt, col. 4, lines 34-38].

However, Subhedar discloses wherein the cloud validation layer employs a validation rule dictionary produced from machine learning of prior validation steps to append validator steps to the target object values; generating a composite validation rule set with the composite query generator (CQG) component based on the parameters of the target object values from the application needing validation of data; and that the validating is performed with the composite validation rule [par. 34; a machine-learning model (i.e., dictionary) is used to evaluate data structures for files by applying validation rules (i.e., composite validation rule set) to the data structures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation module taught by the combination of Aswath and Marlatt so that the schema validation is performed using machine learning as taught by Subhedar. The motivation for doing so would have been to provide extensibility to work with any type of data structure [Subhedar, par. 13].
Referring to claim 2, Subhedar discloses storing the composite validation rule set in a data model [par. 34; note the machine learning model].
Referring to claim 3, Subhedar discloses employing machine learning to provide cognitive suggestions of primary validation rules [par. 34; the machine learning model is updated after training].
Referring to claim 4, Marlatt discloses wherein separation of the validation layer from the applications layer allows for the validation layer to function independently of the applications layer [col. 
Referring to claim 5, Marlatt discloses wherein the applications layer includes software as a service (SaaS) applications [fig. 1, note data center 135 and application servers 150 160 and 170].
Referring to claim 6, Marlatt discloses wherein said validating the target data item of the target object values for a heterogeneous software as service (SaaS) based applications can be performed in the validation layer without using logic processes from the applications layer [col. 2, line 62 – col. 3, line 17; col. 4, lines 34-38; document validation is “off-loaded” from the application to the validation accelerator].
Referring to claim 7, Marlatt discloses wherein said sending the target object values to the composite query generator (CQG) component of the validation layer comprises a message in XML or JSON [col. 3, lies 46-58; note the XML messages].
Referring to claim 8, see at least the rejection for claim 1, which is a method incorporated in the claimed system.
Referring to claim 9, see the rejection for claim 2.
Referring to claim 10, see the rejection for claim 3.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 12, see the rejection for claim 5.
Referring to claim 13, see the rejection for claim 6.
Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see at least the rejection for claim 1. Aswath further discloses a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therein for validating data in a hybrid cloud model, the computer 
Referring to claim 16, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 4.
Referring to claim 18, see the rejection for claim 5.
Referring to claim 19, see the rejection for claim 6.
Referring to claim 20, see the rejection for claim 7.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157